Title: To James Madison from Louis-Marie Turreau de Garambouville, 5 March 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
5. Mars 1808

Des Français au nombre de 70. ou 80 desirant retourner en France, je vous prie de Solliciter de Monsieur Le Président la permission pour l’expédition du Navire "Arcturus," Commandé par le Capitaine Main, qu’ils ont frêté conditionèlement à cet effet.
Il y en a encore 30. ou 40. qui font leurs dispositions pour retourner dans les Colonies.  Je vous Serais obligé, Monsieur, de m’informer Si je puis espérer que Monsieur le Président voudrait bien m’accorder aussi une autre permission pour le Bâtiment qu’ils frêteraient.  Agréez, Monsieur, une nouvelle assurance de me haute Considération.

Turreau

